In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-302 CV

____________________


IN RE DONALD FOSTER




Original Proceeding



MEMORANDUM OPINION (1)
	Donald Foster, an inmate confined in the Institutional Division of the Texas
Department of Criminal Justice, seeks mandamus relief in connection with an application
for a post-conviction writ of habeas corpus.  Foster's mandamus petition alleges the judge
of the 163rd District Court failed to set a hearing on his petition.  Foster did not supply
a record in support of his petition, nor has he supplied argument with supporting
authorities.  	To obtain mandamus relief in a criminal matter, the relator must show that
he has no other adequate remedy at law to address the alleged error and that the act the
relator seeks to compel is ministerial. State ex rel. Hill v. Court of Appeals for Fifth Dist.,
34 S.W.3d 924, 927 (Tex. Crim. App. 2001). The relator has not shown that he is entitled
to the relief sought.  See Tex. R. App. P. 52.3(j).  The petition for writ of mandamus, filed
July 12, 2004, is denied without prejudice to refiling.
	WRIT DENIED.  
								PER CURIAM

Opinion Delivered August 26, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.